



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Tommasone, 2013 ONCA 234

DATE: 20130412

DOCKET: C54639

Sharpe, Gillese and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Vincent Anthony Tommasone

Appellant

Leo Adler, for the appellant

Philippe G. Cowle, for the respondent

Heard & released orally: April 9, 2013

On appeal from the convictions entered by Justice S. E.
    Foster of the Ontario Court of Justice on September 13, 2011.

ENDORSEMENT

[1]

The appellant appeals his convictions for robbery and disguise with
    intent. The principal ground of appeal presented in oral argument relates to party
    liability. In that regard, there was evidence that:

1.

the appellant
    was involved in planning the robbery;

2.

the appellant
    knew at the relevant time that Virdi was about to rob the victim;

3.

the appellant
    put on a mask and stood with Virdi who was also masked awaiting the victims
    arrival;

4.

the appellant
    remained at the scene in close proximity to the victim while Virdi attacked the
    victim; and

5.

the appellant
    fled the scene with Virdi.

[2]

In our view, it was open to the trial judge on that evidence to convict
    the appellant as a party to the robbery. The trial judge specifically rejected
    the appellants evidence that he had abandoned the robbery before it took
    place.

[3]

It was also open to the trial judge to infer a level of participation
    and encouragement of Virdi, the principal perpetrator, from the evidence that
    the appellant remained at the scene ready to assist Virdi should the need
    arise.

[4]

As for the conduct requirement, the appellants participation went
    beyond mere presence. As for
mens rea
, knowledge that Virdi was going
    to commit a robbery is conceded and the intent to assist can be inferred from the
    actions of the appellant and all of the circumstances as outlined above.

[5]

Accordingly, the appeal is dismissed.

Robert J. Sharpe J.A.

E.E.
    Gillese J.A.

David Watt J.A.


